Exhibit 10.5 as filed with

10-Q

     Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [*]. A complete version of this exhibit has
been filed separately with the Securities and Exchange Commission.

ADDENDUM 1

BETWEEN

Tribune Media Services, Inc.

AND

Fandango, Inc.

AND

TiVo Inc.

THIS is an addendum (“Addendum 1”) TO THE TRIBUNE MEDIA SERVICES LICENSED DATA
AGREEMENT dated May 14, 2007 (“License Agreement”). Addendum 1 is by and between
Tribune Media Services, Inc. (“TMS”), a Delaware corporation having a place of
business at 435 North Michigan Avenue, Suite 1500, Chicago, Illinois, TiVo Inc.
(“Licensee”), a Delaware corporation having a place of business at 2160 Gold
Street, Alviso, CA, 95002 and Fandango, Inc. (“Fandango”) a Delaware corporation
having a place of business at 12200 W. Olympic Boulevard Suite 150, Los Angeles,
CA 90064 and will have an effective date of May 14, 2007 (“Effective Date”).
TMS, Licensee and Fandango acknowledge and agree that Fandango is a party to
this Addendum 1 solely with respect to Paragraphs 3, 4, 5, 6, 7, 8, 9 and 11 of
this Addendum 1.

Recitals:

WHEREAS TMS now wishes to provide, and Licensee wishes to accept, the Fandango
Ticketing Service, as described more fully below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, TMS and Licensee hereby enter into this
Addendum 1.

Agreement:

 

  1. All capitalized terms not defined herein shall have the meaning ascribed to
them in this Addendum 1 or the License Agreement .

 

  2. If there is a conflict between the License Agreement and provisions of
Addendum 1 the provisions of this Addendum 1 shall control.

 

  3.

During the term of this Addendum 1 and in accordance with the terms and
conditions of this Addendum 1 and the License Agreement, TMS hereby grants
Licensee a non-exclusive, non-assignable right and license to use, and to allow
its authorized end users of the TMS Licensed Data to use, the Fandango Ticketing
Service (the “FTS”) owned and operated by Fandango. The FTS shall consist of:
(a) the Fandango back-end ticketing infrastructure and data-exchange interface
between Licensee’s network and Fandango’s network to enable users of the FTS to
purchase movie tickets from Fandango, and (b) the Fandango-branded creative
elements, logos and/or icons depicted in Exhibit A (“Brand Elements”) which
shall reside in locations approved by Fandango and Licensee within an
application on the TiVo service that enables Licensee’s authorized end-users of
the TMS Licensed Data to purchase movie tickets through the FTS (“TiVo Movie
Ticket Application”). Licensee will take reasonable efforts to avoid placing any
Fandango Brand Elements in conjunction with tobacco products, alcohol, firearms
and adult entertainment or other content that Fandango reasonably informs



--------------------------------------------------------------------------------

 

Licensee to be objectionable. If the TiVo Movie Ticket Application is
redesigned, Licensee shall not make any material change in placement, size or
display of the Fandango Brand Elements or the data-exchange interface without
approval in writing by Fandango. The FTS shall allow Licensee’s authorized
end-users of the TMS Licensed Data to select and/or verify movie showtimes and
purchase tickets. The TiVo Movie Ticket Application will be an area of the TiVo
service primarily designed to find movies, purchase movie tickets, and engage in
other movie-related activities. The Tivo Movie Ticket Application will integrate
the TMS Licensed Data.

 

  4. During the term of this Addendum 1 Licensee agrees that the FTS will be
Licensee’s exclusive movie ticketing service within the TiVo Movie Ticket
Application or anywhere else on the TiVo service. Licensee agrees that it will
not enter into an agreement to provide purchasing of movie tickets with a
Fandango competitor or any other party that offers a substantially similar movie
ticketing service to that of Fandango or the FTS. Notwithstanding the foregoing,
if Licensee enters into an agreement with a third-party that is not itself a
Fandango competitor or affiliate of a Fandango competitor, but such third party
incidentally has an agreement or relationship with a Fandango competitor that
may be accessed from the third-party, Licensee shall not be in violation of the
foregoing exclusivity requirements, so long as Licensee informs Fandango in
writing of such situation and does not aggregate the Fandango competitor’s
service with the FTS or specifically promote the Fandango competitor’s ticketing
service (other than general promotion of the third-party and relationship that
does not directly reference the competitor’s ticketing service). Licensee shall
not permit anyone other than itself or an authorized end user of the TMS
Licensed Data to access or otherwise use the FTS. If and when Licensee includes
a partner page on its Web site, then Licensee shall also display on said partner
page a Fandango logo promoting Fandango or the FTS during the term of this
Addendum 1. Such promotion shall be approved in advance by Fandango.

 

  5. [*] (the “Licensee Surcharge”). The [*] shall be in addition [*]. During
each calendar [*], TMS shall [*]. TMS shall [*]. For example, [*]:

 

  a) [*].

 

  b) [*].

 

  c) [*].

 

  6. For the purpose of confirming the accuracy of any statement or payments due
pursuant to this Addendum 1, Licensee will have the right, upon prior written
notice, no more than once during any twelve-month period, to inspect the
relevant books and records related to the subject of this Addendum 1 provided
that any such audit is conducted at TMS’ office during regular business hours in
a manner that does not interfere with normal business activities of TMS. If any
audit reveals an underpayment in the calculation of amounts owing to Licensee,
TMS will pay Licensee’s reasonable out-of-pocket costs with respect to that
audit and Licensee shall have the right to conduct an additional audit within
said twelve-month period. If any audit reveals an overpayment to Licensee,
Licensee will promptly return the difference to TMS.

 

  7. Licensee acknowledges and agrees that Fandango is the owner of the FTS and
any associated end user information or usage data in connection with the FTS
(“Fandango User Data”). TMS acknowledges and agrees that Licensee owns the TiVo
service, including the TiVo Movie Ticket Application to the extent created by
TiVo; provided, however, that Fandango shall own all rights to the FTS, and TMS
shall own all rights to the Licensed Data. Fandango shall use prudent methods to
safeguard any Fandango User Data collected from Licensee’s users and shall only
use such Fandango User Data in accordance with Fandango’s privacy policy and all
applicable privacy laws and regulations. In addition to fulfilling Licensee’s
end user ticket purchasing requests, Fandango has agreed to provide customer
service to Licensee’s end users with respect to questions regarding the FTS.

 

--------------------------------------------------------------------------------

[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

  8. Fandango will fulfill movie ticket purchase requests in accordance with its
purchase policy contained at www.fandango.com/PurchasePolicy.

 

  9. Provisions For Cardholder Data. The provisions set forth in this Section
apply to Fandango or any processor or other agent for Fandango that stores,
processes, handles or transmits cardholder data in any manner. For purposes of
this Section, the term “cardholder data” refers to the number assigned by the
card issuer that identifies the cardholder’s account or other cardholder
personal information.

 

  A. Fandango shall be responsible for complying at all times with the PCI Data
Security Standard requirements that are prescribed in the Visa Operating
Regulations or otherwise issued by Visa, as they may be amended from time to
time, or that are prescribed in the MasterCard Operating Regulations or
otherwise issued by MasterCard as they may be amended from time to time. Copies
of current Visa requirements documentation are available on the Visa.com website
at http://www.visa.com/cisp. Copies of MasterCard requirements documentation are
available on the MasterCard website at https://sdp.mastercardintl.com/.

 

  B. Fandango shall be responsible for securing any cardholder data in its
possession at all times while said data are being transmitted, or while said
data are being processed, or while said data are being stored in any form.

 

  C. Fandango acknowledges that individual cardholder data are owned by the
respective payment card company brand and acknowledge that cardholder data may
only be used for assisting in completing a card transaction, for fraud control
services, for loyalty programs, or as specifically agreed to by the payment card
company or as required by applicable law.

 

  D. Fandango shall maintain appropriate business continuity procedures and
systems to ensure security of cardholder data in the event of a disruption,
disaster or failure of Fandango’s primary data systems.

 

  E. In the event of a breach, intrusion, or otherwise unauthorized access to
cardholder data stored at or for Fandango, Fandango shall immediately notify
TiVo Inc., in the manner required in the PCI Requirements, and provide Visa and
MasterCard and the acquiring financial institution and their respective
designees access to Fandango’s facilities and all pertinent records to conduct a
review of Fandango’s compliance with the PCI Requirements. Fandango shall fully
cooperate with any reviews of their facilities and records provided for in this
paragraph.

 

  F. Fandango and its successors and assigns shall comply with the PCI
Requirements after termination of this Addendum 1.

 

  10. FANDANGO REPRESENTS AND WARRANTS THAT THE FANDANGO TICKETING SERVICE WILL
ALLOW LICENSEE AND ITS AUTHORIZED END USERS TO SELECT AND/OR VERIFY MOVIE
SHOWTIMES AND PURCHASE TICKETS. EXCEPT FOR THE FOREGOING WARRANTIES, FANDANGO
PROVIDES THE FTS ON AN “AS IS” BASIS, AND MAKE NO OTHER EXPRESS OR IMPLIED
WARRANTIES REGARDING THE SERVICE. IN NO EVENT SHALL TMS’ OR FANDANGO’S LIABILITY
TO LICENSEE OR ANY OTHER PARTY FOR MISTAKES, ERRORS, OR OMISSIONS, FOR
NON-DELIVERY OR LATE DELIVERY OF SERVICES OR DATA, EXCEED THE AMOUNT PAYABLE BY
TMS TO LICENSEE FOR THE MONTH(S) IN WHICH THE MISTAKE, ERROR, OR OMISSION
OCCURRED, OR FOR THE MONTH(S) IN WHICH THE SERVICE OR DATA WAS NOT DELIVERED OR
WAS NOT DELIVERED ON A TIMELY BASIS. IN NO EVENT SHALL TMS, FANDANGO OR LICENSEE
BE LIABLE FOR INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES OR LOST-PROFIT
DAMAGES.



--------------------------------------------------------------------------------

  11. The term of this Addendum 1 shall commence on the Effective Date and shall
continue for one year. Thereafter, the term will renew automatically for
successive one (1) year periods, unless terminated by either party. Either party
may terminate this Addendum 1 by providing written notice of termination to the
other party, and this Addendum 1 will terminate thirty (30) days after such
notice is received. Notwithstanding the foregoing, if either party materially
breaches any provision of this Addendum 1 and fails to cure such breach within
thirty (30) days of receiving written notice thereof from the non-breaching
party, the non-breaching party may terminate this Addendum 1 effective at the
end of such thirty (30) day period.

 

  12. Upon termination or expiration of this Addendum 1 for any reason, Licensee
shall immediately disable use of the FTS and cease all use of the Fandango Brand
Elements.

IN WITNESS WHEREOF, the parties have executed this Addendum 1 as of the dates
shown below.

 

TiVo Inc.       Tribune Media Services, Inc. Signature:  

/s/ Steven Sordello

    Signature:  

/s/ James D. Fenhal

Printed Name:   Steven Sordello     Printed Name:   James D. Fenhal Title:  
SVP, CFO     Title:   VP, Entertainment Products Date:   5/18/2007     Date:  
5/15/2007 Fandango, Inc.       Signature:  

/s/ Stacey Oliff

      Printed Name:   Stacey Oliff       Title:   SVP       Date:   5/11/2007  
   